Citation Nr: 0637762	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-17 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a fracture of the left femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Navy from 
March 1967 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.


FINDING OF FACT

The veteran has a surgically implanted rod in the left femur 
due to an in-service fracture; the medical evidence shows 
that the fracture is well healed and while there is residual 
pain and functional limitation, the preponderance of the 
medical evidence is against a finding of more than slight 
limitation of motion or functional impairment of the left hip 
and any limitation of motion or functional impairment of the 
left knee due to the femur fracture.


CONCLUSION OF LAW

The criteria for a scheduler rating in excess of 10 percent 
for residuals of a fracture of the left femur have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a October 2003 letter, the veteran was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  The Board 
also finds that the veteran was fully notified of the need to 
give VA any evidence pertaining to his claim.  The VA letter 
advised the veteran to let VA know of any information or 
evidence in his possession which would aid in the 
substantiation of his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).  See also Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006).

The veteran was not notified of the evidence necessary to 
establish an increase in disability rating and effective date 
of award should his claim be granted, as required by recent 
jurisprudential precedent.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Such a deficiency does not, 
however, amount to prejudice, as the Board's final 
adjudication results in a denial of the veteran's claim.  Id.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  VA examinations to evaluate the disability at issue 
were conducted and they provided adequate findings for rating 
purposes.  There is no duty to provide another examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Service connection for the veteran's residuals of a left 
femur fracture was granted in a July 1980 rating decision by 
the RO, with a noncompensable evaluation being assigned.  
After he filed a claim for a compensable rating, a June 1984 
rating decision increased the evaluation for this disability 
to 10 percent.  In October 2003, the veteran put forth his 
current claim contending, essentially, that his residuals of 
a femur fracture have increased in severity and are more 
disabling than currently evaluated. 

The veteran's chief complaint centers on pain in his left 
leg.  As this claim is not one arising from an initial grant 
of service connection, the Board focuses its attention on the 
current level of disability.  See Francisco, supra.  Since 
the positing of his claim in October 2003, the veteran has 
been afforded a comprehensive VA fee basis orthopedic 
examination to determine the severity of his condition.  In 
the report of examination, dated in November 2003, the 
examiner observed that the veteran's residuals "have 
increased, in that he has increased pain which has limited 
his ability to walk because of flare-ups four times a week, 
lasting for hours."  The examiner went on to say "at this 
point, this has limited his ability to perform his duties as 
a janitor" and that his daily activities are "significantly 
affect[ed]." 
 
Upon physical (objective) examination, range of motion in the 
veteran's hips and knees were within normal limits, 
bilaterally.  Radiographic images were viewed, where a rod 
extending through the shaft of the left femur was noted, 
along with widening of the cortex and extra-cortical 
calcifications.  Subsequent to this examination, the veteran 
underwent another radiographic examination of his hips.  The 
report of this X-ray examination, dated in February 2004, 
listed an impression of mild bilateral degenerative changes.  

The veteran is currently rated under Diagnostic Code 5255, 
relating to impairment of the femur.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  Under these provisions, malunion of 
the femur with slight knee or hip disability warrants a 10 
percent evaluation; malunion of the femur with moderate knee 
or hip disability warrants a 20 percent evaluation; malunion 
of the femur with marked knee or hip disability warrants a 30 
percent evaluation; fracture of the surgical neck of the 
femur, with false neck, warrants a 60 percent evaluation.  A 
60 percent rating is also warranted when there is nonunion of 
the femur, without loose motion, where weightbearing is 
preserved with the aid of a brace; and a maximum 80 percent 
evaluation is assigned when there is fracture of the shaft or 
anatomical neck with nonunion, with loose motion (spiral or 
oblique fracture).  Id.  

The Board notes that the terms "moderate," "slight," and 
"marked" are not defined in the regulatory provisions and 
must be applied in a manner that is "equitable and just."  
See 38 C.F.R. § 4.6.  Furthermore, use by a medical 
professional of a term such as "mild," while probative, is 
not, in and of itself, dispositive, as all medical evidence 
is to be evaluated in determining the severity of the 
veteran's condition.  See 38 C.F.R. §§ 4.2, 4.6.

The November 2003 examiner did indicate that the veteran's 
left leg disability has resulted in increased pain with 
flare-ups four times a week, lasting for hours, which limits 
his ability to walk.  The physician added that "at this 
point, this has limited his ability to perform his duties as 
a janitor" and that his daily activities are "significantly 
affect[ed]." However, the same clinician reported full or 
normal range of motion of the veteran's left hip and left 
knee upon objective examination, with the only significant 
pathology being mild degenerative changes of the left hip 
upon X-ray examination.  (Emphasis added.)  The Board notes 
its duty to consider pain on motion and functional loss under 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  The veteran clearly has pain in the left leg 
but, in addition to normal range of motion of the left hip 
and left knee, the November 2003 examiner noted that such 
ranges of motion are "not affected by pain, fatigue, 
weakness, lack of endurance, or incoordination."  (Emphasis 
added.)  In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of 
additional loss of motion or function of the left hip or back 
to a degree that would support a rating in excess of 10 
percent under the DeLucca factors and Diagnostic Code 5255.  
Id.  (The question of entitlement to an extraschedulra rating 
is addressed below.)

The Board takes note of March 1998 letters from a VA 
infectious disease physician and the veteran's former 
employer, both opining that the veteran is unable to work due 
to disability.  The disabling condition referred to in these 
letters, however, is not the veteran's residuals of a 
fracture of the left femur; but a separate, unrelated, non-
service-connected condition.  

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
residuals of a fracture of the left femur on a scheduler 
basis.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the claim for a 
higher schedular rating.  38 U.S.C.A. § 5107(b); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The November 2003 physician's comments relating  to increased 
pain, a limp and work impairment, all apparently due to the 
old left femur fracture, warrant additional development under 
the provisions of 38 C.F.R. § 3.321(b).  The question of 
whether the veteran is entitled to an extraschedular rating 
is addressed in the remand below.


ORDER

Entitlement to a scheduler rating in excess of 10 percent for 
residuals of a fracture of the left femur is denied.


                                                             
REMAND

The Board finds that, in light of the medical evidence of 
significant industrial impairment, apparently due to the 
veteran's service-connected left femur fracture noted in the 
above decision, the RO must provide the veteran with notice 
of the evidence needed to substantiate a claim of entitlement 
to a rating in excess of 10 percent for the disability in 
question on an extraschedular basis, to include what evidence 
VA will obtain and what evidence he should provide.  The RO 
should advise the veteran that under 38 C.F.R. § 3.321(b), 
the governing norm in consideration of such a claim is that 
of an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The RO 
should notify the veteran that the type of evidence required 
to substantiate the claim could include, but not be limited 
to, employment records referring to any poor job performance 
stemming from his service-connected left leg disability and 
statements from his employer, coworkers, health care 
providers, family, and friends who have observed the effects 
of his left leg disability on his ability to operate 
successfully in a work environment. The veteran should be 
requested to submit all evidence in his possession that 
pertains to this question.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an 
extraschedular rating.  The veteran 
should be notified that evidence that may 
substantiate his entitlement to an 
extraschedular rating could include, but 
not be limited to, employment records 
referring to any poor job performance 
stemming from his service-connected 
residuals of a left femur fracture and 
statements from his employer, coworkers, 
health care providers, family, and 
friends who have observed the effects of 
this disability on his ability to operate 
successfully in a work environment.

The notice should request that the 
veteran submit all evidence in his 
possession that pertains to this question 
and has not been submitted previously.

2.  Then, after completion of any other 
development indicated by the state of the 
record at that time, readjudicate the 
matter of entitlement to an increased 
rating for residuals of a left femur 
fracture on an extraschedular rating 
basis.  Should submission of the matter 
to the Under Secretary for Benefits or 
the Director, Compensation and Pension 
Service under 38 C.F.R. § 3.321(b) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  
If the decision is adverse to the 
veteran, he and his representative should 
be issued an appropriate supplemental 
statement of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


